Citation Nr: 0735250	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  05-25 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of the recovery of an overpayment of 
pension benefits in an amount calculated as $42, 379.00


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant served on active duty from September 1962 to 
September 1965.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2004 decision by the Committee on 
Waivers and Compromises (Committee) of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.


FINDING OF FACT

Recovery of the overpayment would not be against equity and 
good conscience.


CONCLUSION OF LAW

The requirements for waiver of recovery of the indebtedness 
are not met. 38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 
1.963, 1.965 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant is seeking waiver of the recovery of an 
overpayment of VA pension benefits.  The Board will initially 
discuss certain preliminary matters, and will then address 
the pertinent law and regulations and their application to 
the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has considered whether the provisions of the 
Veterans Claims Assistance Act (VCAA) are applicable to the 
appeal.  The Board finds that they are not.  The notice and 
duty to assist provisions of the VCAA do not apply to chapter 
53 waiver of recovery matters, as chapter 53 already contains 
its own notice provisions.  The VCAA provisions are relevant 
to a different chapter of title 38  and do not apply to 
waiver matters.  See Barger v. Principi, 16 Vet. App. 132, 
138 (2002).

Legal Criteria

Recovery of overpayment of any benefits under laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver, 
and recovery of the indebtedness from the payee who received 
such benefits would be against equity and good conscience.  
38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963(a), 1.965(b).  

The United States Court of Appeals for Veterans Claims 
(Court) has defined bad faith as "a willful intention to seek 
an unfair advantage."  Richards v. Brown, 9 Vet. App. 255, 
257-58 (1996).  The provisions of 38 C.F.R. § 1.965(b)(2) 
define bad faith as an unfair or deceptive dealing by one who 
seeks to gain thereby at another's expense.  Thus, a debtor's 
conduct in connection with a debt arising from participation 
in a VA benefits/services program exhibits bad faith if such 
conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in a loss to the government.

The standard of "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

(1) Fault of the debtor.  Where actions of the debtor 
contribute to the creation of the debt. 

(2) Balancing of faults.  Weighing fault of the debtor 
against Department of Veterans Affairs fault. 

(3) Undue hardship.  Whether collection would deprive 
debtor or family of basic necessities. 

(4) Defeat the purpose.  Whether withholding of benefits 
or recovery would nullify the objective for which 
benefits were intended. 

(5) Unjust enrichment.  Failure to make restitution 
would result in unfair gain to the debtor. 

(6) Changing position to one's detriment.  Reliance on 
Department of Veterans Affairs benefits results in 
relinquishment of a valuable right or incurrence of a 
legal obligation. 38 C.F.R. § 1.965(a).

Pension, compensation, or retirement pay will be discontinued 
under the circumstances stated in § 3.700(a)(1) for any 
period for which the veteran received active service pay.  
Active service pay means pay received for active duty, active 
duty for training or inactive duty training.  Where the 
veteran returns to active duty status, the award will be 
discontinued effective the day preceding reentrance into 
active duty status.  38 C.F.R. § 3.654 (2007).

Analysis

The appellant was granted non-service-connected pension 
benefits in a May 1999 rating decision.  The notice letter 
dated in June 1999 specifically informed the appellant that 
the amount of his pension payment was based, in part, upon 
his receipt of $0 from the Social Security Administration 
(SSA).  Likewise, an income verification report submitted by 
the appellant in January 2000 indicated no income from the 
SSA.

In a July 2003 letter, the RO notified the appellant that it 
had learned that the appellant was receiving SSA benefits.  
The letter requested that the appellant submit a copy of his 
most recent SSA award letter.  The letter acknowledged that 
the RO had not been properly calculating his benefits for 
some unspecified time, even though it was aware of the SSA 
payments.  However, the appellant was informed that no 
overpayment would result from that error.  

In an August 2003 VA Form 21-526, the appellant applied for 
additional benefits from VA based on housebound status.  On 
that form, he indicated that he was receiving $1,028.00 per 
month from the SSA.  

In a September 2003 decision, the RO informed the appellant 
that his benefits would be terminated as of October 1, 2003, 
and that no overpayment subsequent to that date would result.  
However, the appellant was also informed that his benefits 
would be retroactively terminated from March 1, 1999, the 
date he began receiving SSA benefits, as his income exceeded 
VA pension limits from that date.  The letter again requested 
that he send an SSA award letter showing any retroactive 
payments received.  

The Board notes initially that this case does not involve a 
challenge to the validity of the debt or the amount of the 
overpayment.  See Schaper v. Derwinski, 1 Vet. Appellant. 430 
(1991).  The appellant's sole contention for purposes of this 
appeal is that he was informed by VA employees that he did 
not need to report SSA benefits to VA as income, and that he 
did in fact notify VA that he was receiving SSA benefits.  
Thus, the amount of the debt and the validity of the debt are 
not at issue here.  The Board's focus is on whether a waiver 
of the debt is warranted.

The Board's analysis begins with the determination as to 
whether there is any evidence of fraud, misrepresentation, or 
bad faith on the appellant's part.  Although the Committee 
initially found that the appellant's failure to report SSA 
income on the December 1999 income verification form 
constituted bad faith on the appellant's part, in the July 
2005 statement of the case, the RO informed the appellant 
that the issue of bad faith had been resolved in his favor.  
The Board similarly finds that waiver should not be precluded 
on the basis of such factors.  With respect to the equitable 
factors, the Board finds that the appellant is at fault in 
the creation of the debt.  It was his failure to notify VA of 
his receipt of SSA benefits that directly resulted in the 
overpayments.  

In terms of balancing the relative faults, the Board finds 
that VA does not bear any fault in this case.  The Board is 
simply not persuaded by the appellant's contention that he 
was informed by VA personnel that he did not need to report 
SSA income, or alternatively that he reported his SSA income 
on several occasions and VA took no action.  Although there 
was admittedly an initial delay in action once the RO learned 
of the SSA benefits, no overpayment resulted from that 
period.  

In so finding, the Board must weigh the appellant's 
unsubstantiated claims against the documentation contained in 
the claims file.  With respect to the assertion that he was 
informed by VA personnel that he did not need to report SSA 
income, the record contains no documentation supporting such 
an assertion.  To the extent that the appellant contends that 
this information was conveyed verbally, the Board simply 
notes that erroneous advice given by a government employee 
cannot be used to estop the government from denying benefits.  
McTighe v. Brown, 7 Vet. App. 29, 30 (1994); see also Harvey 
v. Brown, 6 Vet. App. 416, 424 (1994) (holding that a veteran 
was not entitled to education benefits based on his assertion 
that misleading or erroneous information was provided 
regarding education benefits).

For the Board to accept the appellant's alternative assertion 
that he submitted SSA records, it would also have to accept 
that such records were subsequently lost or misfiled, as they 
are not currently in the claims file.  While this is 
unfortunately not an unprecedented occurrence, it is 
certainly an unusual one, and one that implies a failure on 
the part of VA personnel to properly discharge official 
duties.  The Board notes that, in general, it is presumed 
that Government officials have properly discharged their 
official duties.  Clear evidence to the contrary is required 
to rebut the presumption of regularity.  See Ashley v. 
Derwinski, 2 Vet. App. 307 (1992), [citing United States v. 
Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)].  While 
the Ashley case dealt with regularity of procedures at the 
Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the 
Court applied this presumption of regularity to procedures at 
the RO.  

In this case, the appellant's unsubstantiated assertion does 
not constitute clear evidence to the contrary, with which to 
rebut the presumption of regularity.  It is therefore 
presumed that any documentation submitted by the appellant 
was properly associated with his claim files, and the 
appellant bears the entire fault for failure to notify VA in 
a timely fashion.

In addition, the Board must also consider whether recovery of 
the debt would result in financial hardship to the appellant.  
Limited financial status information was provided by the 
appellant in August 2005.  On an attachment to his VA Form 9, 
the appellant reported a total monthly income of $1,074, with 
total monthly expenses of $672, before subtraction of the VA 
recoupment, consisting of $490 for rent or mortgage, and $182 
in other expenses.  Even with the addition of the $145.65 per 
month to VA, the appellant is still left with $256.35 per 
month.  

The Board notes further that, in arriving at this amount, the 
appellant took into account expenses for entertainment items, 
such as TV, computer and newspaper.  It is unclear whether 
these represent loan payments.  The appellant stated that he 
is getting past due letters from six or seven different bill 
collecting agencies for as much as $55,000.00; however, he 
failed to list the details of any of these debts or their 
amounts.  Even so, as the overpayment of VA compensation 
benefits is a valid debt to the government, there is no 
reason that the appellant should not accord the government 
the same consideration that he accords his private creditors.  
Based on the information provided by the appellant, it 
appears that repayment of the $42, 379 indebtedness would not 
deprive the appellant of life's basic necessities.  

The Board also finds that recovery of the overpayment would 
not defeat the purpose of the benefit, which is to compensate 
the appellant for non service connected disabilities, as he 
is already receiving compensation from SSA for the same 
purpose.   

Moreover, as the $42, 379.00 represents an amount to which 
the appellant was clearly not entitled, the Board finds that 
he would be unjustly enriched if allowed to keep the 
overpayment.  Finally, there is no indication or allegation 
that the appellant changed his position to his detriment in 
reliance on VA benefits, resulting in relinquishment of a 
valuable right or incurrence of a legal obligation.  

For the reasons discussed above, the Board concludes that 
recovery of the overpayment of benefits would not be against 
equity and good conscience.  
In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the appellant when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue.  That doctrine, however, is not 
applicable in this case because the preponderance of the 
evidence is against the appellant's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002).

ORDER

Entitlement to waiver of recovery of an overpayment of 
compensation benefits in an amount calculated as $42, 379.00 
is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


